

117 S2101 IS: To amend the Internal Revenue Code of 1986 to allow for contributions to the Alzheimer’s Research and Caregiving Trust Fund, and for other purposes.
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2101IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow for contributions to the Alzheimer’s Research and Caregiving Trust Fund, and for other purposes.1.Alzheimer’s Research and Caregiving Trust Fund(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.Alzheimer’s Research and Caregiving Trust Fund(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Alzheimer’s Research and Caregiving Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in this section or section 9602(b).(b)Transfers to Trust FundThere are hereby appropriated to the Trust Fund amounts equivalent to the amounts contributed under section 6097.(c)Expenditures(1)In generalSubject to paragraph (2), amounts in the Trust Fund shall be available, without further appropriation, as follows:(A)50 percent to the National Institutes of Health to conduct or support research regarding the treatment or cure of Alzheimer’s disease pursuant to the Alzheimer’s Disease and Related Dementias Research Act of 1992.(B)50 percent to the Administration on Aging for education, counseling, respite, and other supportive services under the Older Americans Act of 1965 for the benefit of individuals with Alzheimer's disease and their families, caregivers, and health care professionals.(2)Additional fundingThe amounts made available under paragraph (1) shall be—(A)in addition to any other amounts appropriated to the National Institutes of Health or the Administration on Aging for any purposes described in such paragraph under any other provisions of law, and(B)used to supplement and not supplant such other amounts..(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 9512. Alzheimer’s Research and Caregiving Trust Fund..2.Contribution to the Alzheimer’s Research and Caregiving Trust Fund(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:IXContribution to the Alzheimer’s Research and Caregiving Trust FundSec. 6097. Contribution to the Alzheimer’s Research and Caregiving Trust Fund.6097.Contribution to the Alzheimer’s Research and Caregiving Trust FundEvery individual may elect, at the time of filing the return of the tax imposed by chapter 1, to contribute a whole dollar amount to be paid over to the Alzheimer’s Research and Caregiving Trust Fund..(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Part IX. Contribution to the Alzheimer’s Research and Caregiving Trust Fund.(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2021.